Title: To Thomas Jefferson from Caesar Augustus Rodney, 21 September 1806
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                        
                            Honored & Dear Sir,
                            
                            Philada. Septemr. 21. 1806.
                        
                        I returned you some time since the papers you sent to me in order to get the recommendation of the District
                            judge & Attorney which I obtained. But I directed my letter to Washington, & I see by the papers that the Secy at
                            War is on a visit to you at Monticello. The rule you have adopted, I think an excellent one in such cases, & as I have
                            been enabled to conform to it, I anticipate your exercise of the responsible power of remission, in favor of the
                            unfortunate objects, when you arrive at the seat of Government.
                        I hope a peace in Europe will not essentially affect us, tho’ I have my doubts & apprehensions on the
                            subject. If we have any difficulty, I do trust every honest Republican will rally round the standard of Government. If you
                            could consent to serve another term, it would heal our afflicting dissentions. With esteem & respect Yours Very
                            Sincerely
                        
                            C. A. Rodney
                            
                        
                    